Citation Nr: 0320237	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  96-15 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person.



REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




REMAND

On January 9, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran should be afforded the 
following VA examinations:  

(a.) Please schedule the veteran for a VA 
examination to evaluate the severity of 
his sleep apnea.  The examiner should 
review the veteran's claims file prior to 
the examination, then answer the 
following questions: (i.)  Is the 
veteran's sleep apnea of such severity 
that he requires the use of a breathing 
assistance device such as a continuous 
air pressure (CPAP) machine?  If so,  
(ii.)  Does the veteran's breathing 
assistance device require frequent 
adjustment and attendance during his 
resting periods as to require the regular 
aid and attendance of another person to 
perform these tasks?

(b.) Please schedule the veteran for an 
examination of his visual acuity by the 
appropriate specialist.  The examiner 
should review the veteran's claims file 
prior to the examination and then answer 
the following question: (i.)  Is the 
veteran blind or so nearly blind as to 
have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric 
contraction of the visual field to 5 
degrees or less? (c.) Please schedule the 
veteran for a general medical 
examination.  The examiner should review 
the veteran's claims file prior to the 
examination and then answer the following 
questions: (i.)  What are the veteran's 
current medical and/or mental 
disabilities? (ii.) Is the veteran able 
to dress or undress himself, or to keep 
himself ordinarily clean and presentable? 
(iii.) Does the veteran have frequent 
need of adjustment of any special 
prosthetic or orthopedic appliances 
which, by reason of his medical 
disability or disabilities, cannot be 
done without aid?  (NOTE: this will not 
include the adjustment of appliances 
which normal persons would be unable to 
adjust without aid, such as supports, 
belts, lacing at the back, etc.) (iv.) Is 
the veteran unable to feed himself 
through loss of coordination of upper 
extremities or through extreme weakness? 
(v.) Is the veteran unable to attend to 
the wants of nature? (vi.) Does the 
veteran suffer from physical or mental 
incapacity which requires care or 
assistance on a regular basis to protect 
him from the hazards or dangers incident 
to his daily environment? 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





